Case 6:20-cv-00480-ADA Document 58-2 Filed 11/25/20 Page 1 of 49




        EXHIBIT 17
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                     Case6:20-cv-00480-ADA
                          6:20-cv-00454-ADA Document
                                            Document58-2
                                                     32-1 Filed
                                                          Filed11/25/20
                                                                10/16/20 Page
                                                                         Page21of
                                                                                of49
                                                                                   2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                     Case6:20-cv-00480-ADA
                          6:20-cv-00454-ADA Document
                                            Document58-2
                                                     32-1 Filed
                                                          Filed11/25/20
                                                                10/16/20 Page
                                                                         Page32of
                                                                                of49
                                                                                   2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                     Case6:20-cv-00480-ADA
                          6:20-cv-00455-ADA Document
                                            Document58-2
                                                     28-1 Filed
                                                          Filed11/25/20
                                                                10/16/20 Page
                                                                         Page41of
                                                                                of49
                                                                                   2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                     Case6:20-cv-00480-ADA
                          6:20-cv-00455-ADA Document
                                            Document58-2
                                                     28-1 Filed
                                                          Filed11/25/20
                                                                10/16/20 Page
                                                                         Page52of
                                                                                of49
                                                                                   2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                     Case6:20-cv-00480-ADA
                          6:20-cv-00456-ADA Document
                                            Document58-2
                                                     29-1 Filed
                                                          Filed11/25/20
                                                                10/16/20 Page
                                                                         Page61of
                                                                                of49
                                                                                   2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                     Case6:20-cv-00480-ADA
                          6:20-cv-00456-ADA Document
                                            Document58-2
                                                     29-1 Filed
                                                          Filed11/25/20
                                                                10/16/20 Page
                                                                         Page72of
                                                                                of49
                                                                                   2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                     Case6:20-cv-00480-ADA
                          6:20-cv-00457-ADA Document
                                            Document58-2
                                                     28-1 Filed
                                                          Filed11/25/20
                                                                10/16/20 Page
                                                                         Page81of
                                                                                of49
                                                                                   2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                     Case6:20-cv-00480-ADA
                          6:20-cv-00457-ADA Document
                                            Document58-2
                                                     28-1 Filed
                                                          Filed11/25/20
                                                                10/16/20 Page
                                                                         Page92of
                                                                                of49
                                                                                   2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00458-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page10
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00458-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page11
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00459-ADA Document
                                              Document58-2
                                                       28-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page12
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00459-ADA Document
                                              Document58-2
                                                       28-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page13
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00460-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page14
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00460-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page15
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00461-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page16
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00461-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page17
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00462-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page18
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00462-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page19
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00463-ADA Document
                                              Document58-2
                                                       28-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page20
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00463-ADA Document
                                              Document58-2
                                                       28-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page21
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00464-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page22
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00464-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page23
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00465-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page24
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00465-ADA Document
                                              Document58-2
                                                       30-1 Filed
                                                             Filed11/25/20
                                                                   10/16/20 Page
                                                                             Page25
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
          
                      Case
                       Case6:20-cv-00480-ADA
                            6:20-cv-00473-ADA Document
                                               Document58-2
                                                        51-5 Filed
                                                              Filed11/25/20
                                                                    11/18/20 Page
                                                                              Page26
                                                                                   1 of 49
                                                                                        2




                                                                             
                                                                                  

                                                                 

                                                      !"#         $ %%& '(' )

           %         *+ !"#,-                      !"#             .(      

                  /                                          /  )

                               (                           012 3  3 $ !          0$

                $  / 4041          !"#       (                5''()     6 

                   !"#                        * !"#7      (               -$        

           (                  &  $            !"#           (                        

            

                                                !"#$    4                   3          

           !      $     &8"                 (                          

                   !"#  6 (  19  (                           : 11        

                                         ; ( 11$         6 

           <          

                     =            !"#                   >  (                                  

           (    (                   $                       !"#             
                    3  (                                          !"#        

           (                              

                     ?                  (              !"#                    (             !"#7

                          (               >  $          !"#                      

                                $  / $  /   @A1$111    B 

           (                        !"#         (    (           ($

                                           $    7 &"C.9   

                     !"#   )         (                        

                     2          3      (                  !"#7   $                      


                                                                
          
                        Case
                         Case6:20-cv-00480-ADA
                              6:20-cv-00473-ADA Document
                                                 Document58-2
                                                          51-5 Filed
                                                                Filed11/25/20
                                                                      11/18/20 Page
                                                                                Page27
                                                                                     2 of 49
                                                                                          2




                       !"#              #     

           (                 !"#                % D        >   ( 

                                    !"#    B(                  %D3$ !       $       

           EB(           (     ( &"C.9 (                                         

           &"C.9                    $     !"#                                           

           !                  .             (       $   !"#                 ( 

                      

                       0         !     !"#                        $   (                      > 

             $             (  $                                        

                !"#7                                (                    

              )                                                   (           

                !"#      19  (  /                           : 11$        !"#    

                                    C   $                    .      

                 "                   !"#  B(                      %D3$ !      $ 

                 EB( $                                        

                       4                        !"#7                              ( 

              C               !"#                            !"#7       $      .    

             $         $                                            

                !"#7                  3 

                                 B       #  !                             

                 /    " (  0$ 11




                                                                            



           
            !                   $     $      $ 
                                  
              5'' (    '

                                                                
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00487-ADA Document
                                              Document58-2
                                                       36-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page28
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00487-ADA Document
                                              Document58-2
                                                       36-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page29
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00488-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page30
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00488-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page31
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00489-ADA Document
                                              Document58-2
                                                       35-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page32
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00489-ADA Document
                                              Document58-2
                                                       35-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page33
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00490-ADA Document
                                              Document58-2
                                                       32-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page34
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00490-ADA Document
                                              Document58-2
                                                       32-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page35
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00491-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page36
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00491-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page37
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00492-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page38
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00492-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page39
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00493-ADA Document
                                              Document58-2
                                                       33-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page40
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00493-ADA Document
                                              Document58-2
                                                       33-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page41
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00494-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page42
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00494-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page43
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00495-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page44
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00495-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page45
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00496-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page46
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00496-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page47
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00497-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page48
                                                                                  1 of 49
                                                                                       2




                                             DECLARATION OF MATT HOGAN
                    1.        My name is Matt Hogan. I am over the age of 21 and am competent to make this

           declaration. The facts stated herein are within my personal knowledge and are true and correct. I

           am the Managing Director of Business Development for WSOU Investments, LLC d/b/a Brazos

           Licensing and Development (“WSOU”). WSOU is a Waco-based company that leverages its

           proprietary technology and management experience to help investors and patent owners maximize

           the full potential of their patents. It has a principal place of business at 605 Austin Ave., Suite 6,

           Waco, Texas 76701. WSOU maintains a website at https://www.brazoslicensing.com. Not only

           does WSOU operate out of downtown Waco (WSOU’s principal place of business), less than two

           blocks from the Waco Division Courthouse, WSOU has established deep roots within the Waco

           community

                    2.        Before working with WSOU, I spent 7 years in traditional finance. After Wall

           Street, I was founding CEO of a company that pioneered consumer data control. I began discussions

           with WSOU in November 2019 and became an employee in January 2020. My wife and her family

           are Baylor alumni and wanted to move to Waco. In February 2020, my wife and I moved from New

           York to Waco.

                    3.        WSOU chose Waco as its headquarters because it was attracted to what it sees as a

           burgeoning tech business in Waco, with Baylor acting as the anchor. WSOU specifically chose not

           to set up in Austin because it considered the market saturated. WSOU considered me a good fit

           because of my family ties to the Waco community.

                    4.        My first responsibility with WSOU was to supervise the build out of WSOU’s

           Waco office. In establishing its Waco headquarters, WSOU has purchased services from several

           local Waco companies. This includes, for example, an approximately $80,000 renovation project

           by a Waco construction company. WSOU also established a banking relationship with a local bank,

           hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19 relief

           efforts. WSOU utilizes a local business to maintain its servers.

                    5.        After supervising the build out of WSOU’s office, I turned my efforts to the hiring


                                                             Page 1
DocuSign Envelope ID: 34137513-CA31-4C91-9D81-D7110666685B
                     Case
                      Case6:20-cv-00480-ADA
                           6:20-cv-00497-ADA Document
                                              Document58-2
                                                       34-2 Filed
                                                             Filed11/25/20
                                                                   11/06/20 Page
                                                                             Page49
                                                                                  2 of 49
                                                                                       2




           of local staff. WSOU has already engaged in hiring students from Baylor University to support its

           business plan . WSOU is also working with the Baylor Law IP clinic to offer a quarterly webinar

           series for Baylor law students. WSOU also has job postings in Waco LPA, Startup Waco, and Waco

           TXjobs. The hiring of new staff has been delayed by COVID-19 but will resume soon. Before

           COVID-19 delayed its efforts, WSOU was working to start a local tech meetup in Waco. With

           Startup Waco1 recently re-opening on a limited basis, WSOU has already resumed its collaborative

           efforts in the community.

                    6.        Since WSOU opened its office in Waco, I have been engaged with private equity

           firms, investment bankers, and hedge fund managers to find additional opportunities and increase

           WSOU’s portfolio. I have also held several meetings with business and inventors to develop a plan

           to monetize their intellectual property and protect their interests. In furtherance of the business plan

           WSOU developed in 2019 and began executing in Waco in January 2020, WSOU has had ongoing

           email correspondence with Waco Ventures, a group that manages outside-facing dealings for the

           Baylor Transfer Technology Office. Id. WSOU has job postings in Waco LPA, Startup Waco, and
           Waco TXjobs, and is in the search process to hire several Baylor students. Id.

                    7.        The Waco office is WSOU’s only office. Its documents are there. Its business is

           there. Visiting WSOU employees have full access to WSOU’s Waco facility, its high-speed internet

           connection, network printers and scanners, and documents. This makes Waco more convenient for

           WSOU’s witnesses than Austin.

                    I declare under penalty of perjury under the laws of the United States that the foregoing is

           true and correct and executed on October 16, 2020.




                                                               Matt Hogan



           1
             Startup Waco is in downtown Waco and is a place for designers, developers, entrepreneurs, and
           others interested in the Waco startup community to connect.
           See https://members.startupwaco.com/.

                                                             Page 2
